UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/08 (Unaudited) CORPORATE BONDS AND NOTES (43.4%)(a) Principal amount Value Basic materials (4.8%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 $185,000 $148,000 AK Steel Corp. company guaranty 7 3/4s, 2012 305,000 214,263 Aleris International, Inc. company guaranty 10s, 2016 45,000 4,725 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 230,000 13,800 ARCO Chemical Co. debs. 10 1/4s, 2010 220,000 165,000 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.399s, 2012 180,000 70,200 Century Aluminum Co. company guaranty 7 1/2s, 2014 265,000 152,375 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.819s, 2013 (Netherlands) 75,000 45,000 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 240,000 195,600 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 65,000 50,863 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 400,000 276,000 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 225,000 163,125 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 7.084s, 2015 80,000 49,558 Georgia-Pacific Corp. debs. 9 1/2s, 2011 345,000 301,875 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 270,000 251,100 Hercules, Inc. company guaranty 6 3/4s, 2029 315,000 329,175 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 95,000 49,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 175,000 115,500 Huntsman, LLC company guaranty sr. unsub. notes 11 5/8s, 2010 2,000 1,900 International Paper Co. bonds 7.4s, 2014 250,000 201,976 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 49,000 13,720 Metals USA, Inc. sec. notes 11 1/8s, 2015 340,000 209,100 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 320,000 124,000 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 250,000 215,000 NewPage Corp. company guaranty 10s, 2012 285,000 153,900 NewPage Holding Corp. sr. notes FRN 10.265s, 2013 (PIK) 60,741 21,259 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 170,000 96,050 Novelis, Inc. company guaranty 7 1/4s, 2015 155,000 89,900 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 245,000 211,682 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $175,000 117,250 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 110,000 29,150 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 30,000 22,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 305,000 187,575 Stone Container Corp. sr. notes 8 3/8s, 2012 95,000 26,600 Tube City IMS Corp. company guaranty 9 3/4s, 2015 160,000 80,000 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 90,000 33,300 Capital goods (3.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 170,000 145,350 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 30,000 27,750 Baldor Electric Co. company guaranty 8 5/8s, 2017 80,000 59,200 BBC Holding Corp. sr. notes 8 7/8s, 2014 20,000 10,600 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 155,000 127,875 Berry Plastics Corp. company guaranty sr. sec. notes FRN 9.503s, 2015 250,000 185,000 Bombardier, Inc. 144A sr. unsec. notes FRN 7.37s, 2013 (Canada) EUR 65,000 63,107 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $100,000 85,000 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 245,000 226,625 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 270,000 153,900 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 210,000 68,250 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 85,000 39,950 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 280,000 212,800 L-3 Communications Corp. company guaranty 7 5/8s, 2012 100,000 92,500 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 215,000 178,450 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 110,000 92,400 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 50,000 40,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 325,000 317,880 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 45,742 Owens-Illinois, Inc. debs. 7 1/2s, 2010 $55,000 52,800 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 205,000 143,500 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 165,000 102,300 Sequa Corp. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 45,000 19,800 Titan International, Inc. company guaranty 8s, 2012 355,000 276,900 WCA Waste Corp. company guaranty 9 1/4s, 2014 190,000 152,000 Communication services (5.0%) Adelphia Communications Corp. escrow zero %, 2009 235,000 7,050 Adelphia Communications Corp. escrow bonds zero %, 2010 20,000 600 American Tower Corp. 144A sr. notes 7s, 2017 215,000 184,900 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 160,875 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 5,000 4,100 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 350,000 177,625 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 505,000 239,875 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 90,000 88,763 Centennial Cellular Operating Co., LLC sr. unsec. notes 8 1/8s, 2014 50,000 49,500 Centennial Communications Corp. sr. notes 10s, 2013 75,000 75,375 Centennial Communications Corp. sr. unsec. notes FRN 9.633s, 2013 40,000 37,400 Citizens Communications Co. notes 9 1/4s, 2011 160,000 137,200 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 335,000 265,906 CSC Holdings, Inc. debs. Ser. B, 8 1/8s, 2009 3,000 2,880 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 205,000 171,688 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 20,000 17,700 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 160,000 82,400 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 165,000 122,100 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 245,000 214,988 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 430,000 344,000 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 70,000 47,250 iPCS, Inc. company guaranty sr. sec. notes FRN 5.318s, 2013 75,000 52,500 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 200,000 105,000 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 115,000 55,488 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 370,000 303,400 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 255,000 102,000 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 50,000 20,324 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 275,000 153,313 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 110,000 71,500 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 69,300 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 225,000 185,625 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 41,600 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 180,000 158,400 Sprint Capital Corp. company guaranty 6 7/8s, 2028 325,000 159,250 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 280,000 162,400 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 105,000 82,950 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 20,000 17,000 West Corp. company guaranty 9 1/2s, 2014 265,000 140,450 Windstream Corp. company guaranty 8 5/8s, 2016 245,000 191,100 Windstream Corp. company guaranty 8 1/8s, 2013 210,000 173,250 Consumer cyclicals (8.5%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 100,000 58,500 Affinion Group, Inc. company guaranty 10 1/8s, 2013 190,000 130,150 Affinity Group, Inc. sr. sub. notes 9s, 2012 190,000 123,500 Allison Transmission 144A company guaranty 11s, 2015 160,000 78,400 AMC Entertainment, Inc. company guaranty 11s, 2016 112,000 79,520 American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 40,000 16,000 American Media, Inc. sr. unsec. sub. notes company guaranty Ser. B, 10 1/4s, 2009 295,000 125,375 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 10,726 4,559 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 1,454 582 Aramark Corp. company guaranty 8 1/2s, 2015 245,000 203,350 Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 105,000 43,050 Associated Materials, Inc. company guaranty 9 3/4s, 2012 310,000 265,050 Autonation, Inc. company guaranty sr. unsec. notes FRN 6.753s, 2013 60,000 38,100 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 150,000 38,250 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 100,000 24,500 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 140,000 21,000 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 125,000 70,625 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 135,000 81,000 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 155,000 38,750 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 90,000 73,800 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 145,000 88,450 D.R. Horton, Inc. company guaranty 8s, 2009 15,000 14,700 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 110,000 107,388 Dex Media, Inc. sr. unsec. disc. notes 9s, 2013 40,000 5,200 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 410,000 333,125 DirecTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 55,000 46,888 Echostar DBS Corp. company guaranty 6 5/8s, 2014 30,000 21,450 Echostar DBS Corp. sr. notes 6 3/8s, 2011 230,000 195,500 FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 100,000 69,250 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 470,000 239,576 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 179,000 93,080 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 105,000 64,109 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 250,000 161,250 Harrah's Operating Co., Inc. 144A company guaranty sr. notes 10 3/4s, 2016 735,000 163,538 Harry & David Holdings, Inc. company guaranty 9s, 2013 115,000 48,300 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 7.81s, 2012 40,000 16,000 Hertz Corp. company guaranty 8 7/8s, 2014 375,000 193,594 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 120,000 87,300 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 130,000 97,500 Idearc, Inc. company guaranty 8s, 2016 535,000 44,138 Jostens IH Corp. company guaranty 7 5/8s, 2012 415,000 332,000 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 105,000 80,325 Lamar Media Corp. company guaranty 7 1/4s, 2013 175,000 138,688 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 80,000 58,000 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 145,000 81,200 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 303,000 181,800 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 185,000 104,525 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 295,000 112,100 Meritage Homes Corp. company guaranty 6 1/4s, 2015 130,000 65,000 Meritage Homes Corp. sr. notes 7s, 2014 35,000 21,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 95,000 53,913 MGM Mirage, Inc. company guaranty 6s, 2009 280,000 226,800 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,080 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 315,000 69,300 Michaels Stores, Inc. company guaranty 10s, 2014 70,000 22,050 Neiman Marcus Group, Inc. (The) company guaranty sr. unsec. notes 9s, 2015 (PIK) 475,000 201,875 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 250,000 180,000 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 190,000 70,300 NTK Holdings, Inc. sr. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014 (STP) 225,000 51,750 Owens Corning, Inc. company guaranty sr. unsec. notes 6 1/2s, 2016 140,000 104,266 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 100,000 71,000 Penn National Gaming, Inc. company guaranty sr. notes 6 7/8s, 2011 155,000 139,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 150,000 82,500 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 245,000 178,850 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 70,000 46,900 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 1,000 130 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 1,000 130 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 206,000 54,590 Reader's Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 355,000 87,863 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 25,000 13,625 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.319s, 2014 315,000 182,700 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 180,000 44,100 Station Casinos, Inc. sr. notes 6s, 2012 189,000 58,590 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 90,000 33,300 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 93,000 59,520 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 35,000 15,050 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 90,000 68,400 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 35,000 24,500 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 185,000 56,425 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 90,000 74,700 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 355,000 51,475 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 395,000 181,700 UCI Holdco, Inc. sr. unsec. notes FRN 10.319s, 2013 (PIK) 123,874 39,640 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 290,000 133,400 Universal City Florida Holding Co. sr. unsec. notes FRN 7.943s, 2010 107,000 49,220 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (F)(PIK) 142,787 11,423 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 380,000 268,850 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 325,000 151,125 Consumer staples (2.2%) Buffets, Inc. company guaranty 12 1/2s, 2014 (In default) 110,000 275 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 380,000 258,400 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 30,000 21,300 Church & Dwight Co., Inc. company guaranty 6s, 2012 130,000 119,925 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 245,000 203,350 Dean Foods Co. company guaranty 7s, 2016 125,000 97,188 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 375,000 339,375 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 155,000 105,400 Jarden Corp. company guaranty 7 1/2s, 2017 280,000 182,000 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 100,000 56,000 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 212,000 193,450 Rite Aid Corp. company guaranty 9 1/2s, 2017 150,000 44,250 Rite Aid Corp. sec. notes 7 1/2s, 2017 65,000 37,050 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 215,000 43,000 Spectrum Brands, Inc. sr. unsec. sub. notes company guaranty stepped-coupon 12 1/2s (12 3/4s, 4/2/09), 2013 (STP) (PIK) 150,000 40,500 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 300,000 249,780 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 55,000 38,500 Energy (6.3%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 445,000 358,225 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 380,000 140,600 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 245,000 194,775 Chesapeake Energy Corp. sr. notes 7s, 2014 110,000 83,600 Complete Production Services, Inc. company guaranty 8s, 2016 295,000 185,850 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 395,000 161,950 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 120,000 90,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 156,000 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 345,000 236,325 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 14,000 10,780 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 34,708 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 60,000 41,400 Encore Acquisition Co. sr. sub. notes 6s, 2015 213,000 140,580 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 280,000 200,200 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 155,000 108,500 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 50,000 35,000 Forest Oil Corp. sr. notes 8s, 2011 150,000 131,250 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 365,000 244,550 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 181,125 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 320,000 228,800 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 285,000 207,338 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 295,000 205,763 Newfield Exploration Co. sr. sub. notes 7 1/8s, 2018 90,000 64,350 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 210,000 160,650 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 95,000 87,993 Peabody Energy Corp. company guaranty 7 3/8s, 2016 275,000 236,500 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 85,000 65,025 PetroHawk Energy Corp. 144A sr. unsec. unsub. notes 7 7/8s, 2015 70,000 49,350 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 255,000 174,675 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 80,000 51,600 Petroplus Finance, Ltd. 144A company guaranty 7s, 2017 (Bermuda) 240,000 148,800 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 54,375 Plains Exploration & Production Co. company guaranty 7s, 2017 375,000 251,250 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 265,000 225,913 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 32,250 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 69,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 7.508s, 2014 75,000 50,072 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2015 (PIK) 210,000 133,350 SandRidge Energy, Inc. sr. notes 8s, 2018 20,000 12,800 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 350,000 130,375 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 410,000 225,500 Whiting Petroleum Corp. company guaranty 7s, 2014 365,000 246,375 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 35,000 30,275 Financials (1.2%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 105,000 61,425 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 240,000 127,265 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 75,000 26,250 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 250,000 81,232 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 140,000 49,000 GMAC, LLC sr. unsec. unsub. notes FRN 5.011s, 2014 25,000 6,750 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 99,000 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 165,000 109,106 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 235,000 197,400 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 115,000 99,763 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 174,000 143,985 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 75,000 38,310 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 170,000 52,063 Rouse Co., LP (The) / TRC Property Holdings, Inc. 144A sr. unsec. unsub. notes 6 3/4s, 2013 (R) 20,000 4,400 USI Holdings Corp. 144A sr. unsec. notes FRN 6.024s, 2014 35,000 14,394 Health care (5.8%) AMR Holding Co., Inc./EmCare Holding Co., Inc. sr. sub. notes 10s, 2015 320,000 304,000 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 220,000 198,000 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 435,000 349,088 DaVita, Inc. company guaranty 6 5/8s, 2013 290,000 256,650 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 280,000 159,600 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 140,000 100,800 HCA, Inc. sr. notes 6.95s, 2012 70,000 53,900 HCA, Inc. sr. sec. notes 9 1/4s, 2016 600,000 487,500 HCA, Inc. sr. sec. notes 9 1/8s, 2014 145,000 117,813 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 65,000 37,375 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 360,000 215,100 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 355,000 269,800 Omnicare, Inc. company guaranty 6 3/4s, 2013 10,000 8,350 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 220,000 176,000 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 375,000 271,875 Select Medical Corp. company guaranty 7 5/8s, 2015 395,000 233,050 Service Corporation International sr. notes 7s, 2017 65,000 46,800 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 340,000 278,800 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 330,000 273,900 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 42,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 265,000 159,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 275,000 189,750 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 305,000 231,800 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 70,000 45,850 US Oncology Holdings, Inc. sr. unsec. notes FRN 8.334s, 2012 (PIK) 95,000 61,750 US Oncology, Inc. company guaranty 9s, 2012 250,000 208,125 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 325,000 260,000 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 280,000 256,200 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 50,000 41,000 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 80,000 62,600 Technology (2.4%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 345,000 200,100 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 103,000 63,860 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 119,000 71,400 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 115,000 89,700 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 130,000 105,463 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 85,000 72,250 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 155,000 114,700 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 205,000 148,113 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 315,000 107,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 120,000 30,000 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 70,000 59,500 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 140,000 126,700 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 70,000 54,250 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 130,000 52,000 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 90,000 36,000 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 165,000 47,850 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 9.003s, 2011 (Canada) 180,000 58,500 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 7.503s, 2013 (Netherlands) 170,000 42,075 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 330,000 100,650 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 62,000 35,960 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 342,000 265,050 SunGard Data Systems, Inc. 144A sr. unsec. notes 10 5/8s, 2015 86,000 66,220 Travelport LLC company guaranty 11 7/8s, 2016 65,000 15,600 Travelport LLC company guaranty 9 7/8s, 2014 190,000 66,500 Xerox Capital Trust I company guaranty 8s, 2027 285,000 209,186 Utilities and power (4.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 58,650 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 123,000 107,318 AES Corp. (The) 144A sr. notes 8s, 2020 55,000 35,200 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 120,000 112,800 CMS Energy Corp. sr. notes 8 1/2s, 2011 70,000 66,697 CMS Energy Corp. sr. notes 7 3/4s, 2010 40,000 38,185 Colorado Interstate Gas Co. debs. 6.85s, 2037 95,000 63,734 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 125,000 95,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 58,688 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 90,000 73,350 Edison Mission Energy sr. unsec. notes 7.2s, 2019 155,000 113,150 Edison Mission Energy sr. unsec. notes 7s, 2017 110,000 82,500 El Paso Corp. sr. notes Ser. MTN, 7.8s, 2031 100,000 63,250 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 75,000 64,125 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 25,000 19,000 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 170,000 157,250 Mirant North America, LLC company guaranty 7 3/8s, 2013 235,000 203,275 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 80,750 NRG Energy, Inc. company guaranty 7 1/4s, 2014 80,000 65,200 NRG Energy, Inc. sr. notes 7 3/8s, 2016 730,000 593,125 Oncor Electric Delivery Co. 144A 1st mtge. sec. bond 5.95s, 2013 175,000 160,059 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 245,000 237,650 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 205,000 160,925 PP&L Electric Utilities Corp. 1st mtge. sr. sec. bond 7 1/8s, 2013 140,000 146,466 Public Service Co. of New Mexico sr. unsec. notes 7.95s, 2018 80,000 69,614 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 35,000 34,682 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 270,000 250,282 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 35,000 32,616 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 60,000 55,869 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 8,716 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 40,000 34,099 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 10,745 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/2s, 2015 430,000 275,200 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 150,000 130,362 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 5,000 4,664 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 75,000 58,875 Total corporate bonds and notes (cost $61,833,172) CONVERTIBLE BONDS AND NOTES (33.8%)(a) Principal amount Value Capital goods (1.1%) Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 $115,000 $123,338 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 135,000 66,656 WESCO International, Inc. cv. sr. unsec. company guaranty debs. 1 3/4s, 2026 1,633,000 861,408 Communication services (2.6%) Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 1,700,000 648,125 NII Holdings, Inc. cv. unsec. notes 3 1/8s, 2012 1,700,000 941,375 Qwest Communications International, Inc. cv. sr. unsec. notes 3 1/2s, 2025 1,050,000 847,875 Communications equipment (1.2%) ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 1,470,000 878,766 Nortel Networks Corp. cv. sr. unsec. notes company guaranty 2 1/8s, 2014 (Canada) 2,000,000 280,000 Computers (1.1%) Cray, Inc. cv. sr. sub. notes 3s, 2024 1,300,000 1,074,125 Consumer cyclicals (5.0%) Fleetwood Enterprises, Inc. cv. sr. sub. notes 5s, 2023 1,400,000 1,018,500 Lamar Advertising Co. cv. sr. unsec. unsub. notes Ser. B, 2 7/8s, 2010 820,000 620,125 Pier 1 Imports, Inc. cv. sr. unsec. notes company guaranty 6 3/8s, 2036 130,000 69,875 Pier 1 Imports, Inc. 144A cv. sr. unsec. notes company guaranty stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 1,541,000 828,288 Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 1,745,000 874,681 United Auto Group, Inc. cv. company guaranty sub. notes 3 1/2s, 2026 1,300,000 658,125 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 1,380,000 626,244 Consumer staples (2.4%) Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 1,290,000 887,649 Pantry, Inc. (The) cv. sr. sub. notes 3s, 2012 2,100,000 1,191,750 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 136,300 Electronics (1.5%) L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 1,500,000 770,625 SanDisk Corp. cv. sr. unsec. unsub. notes 1s, 2013 1,460,000 622,325 Energy (2.3%) International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 845,000 485,875 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 1,100,000 800,800 St. Mary Land & Exploration Co. cv. sr. notes 3 1/2s, 2027 1,300,000 832,000 Financials (5.5%) Boston Private Financial Holdings, Inc. cv. sr. unsec. notes 3s, 2027 1,700,000 1,591,602 Charming Shoppes cv. sr. unsec. notes 1 1/8s, 2014 2,060,000 736,450 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (R) 1,975,000 153,063 KKR Financial Holdings, LLC cv. sr. sec. notes 7s, 2012 1,157,000 462,800 MGIC Investment Corp. 144A cv. jr. unsec. sub. debs. 9s, 2063 1,420,000 426,000 Prudential Financial, Inc. cv. sr. unsec. notes FRN 1.189s, 2037 940,000 827,012 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 1,600,000 922,080 Health care (4.0%) CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 1,650,000 1,047,750 EPIX Medical, Inc. cv. sr. notes 3s, 2024 1,470,000 856,275 Hologic, Inc. cv. bonds stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 1,600,000 913,920 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 1,663,000 866,839 Semiconductor (0.9%) Kulicke & Soffa Industries, Inc. cv. bonds 7/8s, 2012 1,800,000 798,480 Software (3.0%) Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 1,310,000 828,575 Macrovision Corp. cv. sr. notes 2 5/8s, 2011 423,000 295,043 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 200,000 156,250 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 1,900,000 1,484,375 Technology (3.2%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 532,000 186,200 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 1,900,000 707,750 Mentor Graphics Corp. cv. sub. notes FRN 4.356s, 2023 1,400,000 1,372,000 ON Semiconductor Corp. cv. company guaranty sub. notes 2 5/8s, 2026 1,400,000 694,750 Total convertible bonds and notes (cost $47,573,581) CONVERTIBLE PREFERRED SECURITIES (19.3%)(a) Shares Value Basic materials (1.8%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 14,087 $583,540 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 65,720 273,395 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 24,600 596,550 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Cayman Islands) 7,890 204,154 Communication services (2.1%) Cincinnati Bell, Inc. Ser. B, $3.375 cum. cv. pfd. 30,900 811,125 Crown Castle International Corp. $3.125 cum. cv. pfd. 34,800 1,157,100 Consumer cyclicals (2.9%) Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 27,759 124,916 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 61,900 487,463 General Motors Corp. $1.563 cum. cv. pfd. 81,900 332,719 Retail Ventures, Inc. $3.313 cv. pfd. 27,400 578,825 Six Flags, Inc. $1.813 cum. cv. pfd. 63,200 75,050 Stanley Works (The) 3.774% units cv. ARP 1,882,000 1,088,267 Consumer staples (2.3%) Bunge, Ltd. 5.125% cum. cv. pfd. 1,740 785,888 Newell Financial Trust I $2.625 cum. cv. pfd. 28,800 748,800 Universal Corp. 6.75% cv. pfd. 870 638,363 Energy (2.0%) Chesapeake Energy Corp. $4.50 cum. cv. pfd. 18,400 1,168,400 Edge Petroleum Ser. A, $2.875 cum. cv. pfd. 27,750 213,953 McMoRan Exploration Co. $6.75 cum. cv. pfd. 5,900 450,866 Financials (4.9%) Alleghany Corp. 5.75% cv. pfd. 3,100 696,196 Ambac Financial Group, Inc. $4.75 cv. pfd. 2,147 25,764 Bank of America Corp. Ser. L, 7.25% cv. pfd. 787 493,614 Citigroup, Inc. Ser. T, $3.25 cv. pfd. 33,800 848,786 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 16 56,000 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 88,700 443,500 Legg Mason, Inc. $3.50 cv. pfd. 14,200 267,627 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) 850 714 Nationwide Health Properties, Inc. Ser. B, $7.75 cv. pfd. 9,400 963,782 Webster Financial Corp. Ser. A, 8.50% cv. pfd. 1,270 739,775 Health care (1.3%) Mylan, Inc. 6.50% cv. pfd. 980 569,625 Schering-Plough Corp. 6.00% cum. cv. pfd. 4,200 649,688 Utilities and power (2.0%) AES Trust III $3.375 cv. pfd. 27,800 953,888 Entergy Corp. $3.813 cv. pfd. 18,500 915,750 Total convertible preferred securities (cost $40,459,696) UNITS (1.8%)(a) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 3.169s, 2009 (Cayman Islands) 9 $765,000 Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2009 1,540,000 924,000 Total units (cost $2,139,075) COMMON STOCKS (0.4%)(a) Shares Value AboveNet, Inc. (NON) 54 $1,971 Adelphia Recovery Trust (Ser. ACC-1) (NON) 248,982 9,959 Bohai Bay Litigation, LLC (Units) (F) 406 18,890 Cinemark Holdings, Inc. 2,640 19,879 El Paso Corp. 4,940 36,507 Elizabeth Arden, Inc. (NON) 2,645 37,295 Jarden Corp. (NON) 3,570 44,554 Northrop Grumman Corp. 1 41 Pinnacle Entertainment , Inc. (NON) 4,700 26,790 Qwest Communications International, Inc. 13,125 42,000 Service Corporation International 9,975 58,055 Time Warner Cable, Inc. Class A 50 1,015 Titan Europe PLC (United Kingdom) 9,520 1,723 Titan International, Inc. 1,106 10,551 Veritis Holdings, Inc. (F)(NON) 7,497 8 Williams Cos., Inc. (The) 2,765 44,848 Total common stocks (cost $781,448) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Argentina (Republic of) FRB 3s, 2013 $225,000 $62,775 Total foreign government bonds and notes (cost $114,750) SENIOR LOANS (%)(a)(c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 4.2s, 2014 $91,033 $20,938 GateHouse Media, Inc. bank term loan FRN Ser. DD, 9.076s, 2014 33,967 7,813 Total senior loans (cost $116,428) WARRANTS (%)(a)(NON) Expiration Strike date Price Warrants Value AboveNet, Inc. 9/8/10 $24.00 20 $200 Dayton Superior Corp. 144A (F) 6/15/09 0.01 270 105 New ASAT Finance, Ltd. (Cayman Islands) (F) 2/1/11 0.01 23,400 1 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 119 1,426 Vertis Holdings, Inc. (F) 10/18/15 $0.01 309 1 Total warrants (cost $10,328) SHORT-TERM INVESTMENTS (0.6%)(a) Shares Value Federated Prime Obligations Fund 570,235 $570,235 Total short-term investments (cost $570,235) TOTAL INVESTMENTS Total investments (cost $153,598,713) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/08 (aggregate face value $181,453) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $165,265 $181,453 12/17/08 $(16,188) FORWARD CURRENCY CONTRACTS TO SELL at 11/30/08 (aggregate face value $605,975) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $533,778 $605,975 12/17/08 $72,197 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $36,000 $223 11/18/18 4.10% 3 month USD-LIBOR-BBA $(2,828) 3,067,000 (11,175) 11/18/13 3 month USD-LIBOR-BBA 3.45% 87,681 2,114,000 (582) 11/18/10 3 month USD-LIBOR-BBA 2.35% 9,789 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/08 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 $ $45,000 12/20/08 550 bp $(411) Nalco Co., 7.75%, 11/15/11 B1 45,000 9/20/12 350 bp (4,063) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 45,000 12/20/08 725 bp (205) Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 45,000 12/20/08 800 bp (116) Abitibibowater Inc., 6 1/2%, 6/15/13 Caa2 45,000 12/20/08 825 bp (87) Credit Suisse International Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 B3 60,000 6/20/09 165 bp (7,697) DJ CDX NA HY Series 10 B+ 1,050 10,000 6/20/13 500 bp (1,062) Deutsche Bank AG Nalco Co., 7.75%, 11/15/11 B1 35,000 12/20/12 363 bp (3,253) Sungard Data Systems, Inc., 9 1/8%, 8/15/13 B3 100,000 12/20/13 585 bp (9,395) Goldman Sachs International Nalco Co., 7.75%, 11/15/11 B1 90,000 9/20/13 405 bp (6,494) JPMorgan Chase Bank, N.A. Domtar Corp., 7 1/8%, 8/15/15 - 240,000 12/20/11 (500 bp) 8,740 Jefferson Smurfit Corp., 7.5%, 6/1/13 B3 15,000 3/20/13 685 bp (8,905) Morgan Stanley Capital Services, Inc. Nalco Co., 7.75%, 11/15/11 B1 45,000 9/20/12 330 bp (3,539) Nalco Co., 7.75%, 11/15/11 B1 55,000 3/20/13 460 bp (2,695) UBS, AG Meritage Homes Corp., 7%, 5/1/14 - 120,000 9/20/13 (760 bp) 13,771 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moody's or Standard & Poor's ratings are believed to be the most recent ratings available at November 30, 2008. Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar NOTES (a) Percentages indicated are based on net assets of $93,136,206 . (b) The aggregate identified cost on a tax basis is $153,921,624, resulting in gross unrealized appreciation and depreciation of $284,732 and $61,641,192, respectively, or net unrealized depreciation of $61,356,460. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On November 30, 2008, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At November 30, 2008, liquid assets totaling $683,218 have been designated as collateral for open swap contracts and forward contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Adjustable Rate Preferred Stock (ARP), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $2,298 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $1,629,911 and $5,791,432, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $893,941 $ Level 2 91,640,795 125,240 Level 3 30,428 Total $92,565,164 $125,240 * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of November 30, 2008: Investment in Securities Other Financial Instruments* Balance as of August 31, 2008 $6,818 $ Accrued discounts/premiums 676 Realized Gain / Loss Change in net unrealized appreciation (depreciation) 13,314 Net Purchases / Sales 9,620 Net Transfers in and/or out of Level 3 Balance as of November 30, 2008 $30,428 $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2009
